Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 8/23/2021 were filed after the mailing date of the non-final Office action on 12/10/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 23-45 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures of a panel, which including an edge break is provided between the free upper bar end of the holding bar and a lower holding surface of the holding bar, wherein the edge break forms a free surface that has a distal upper end and a proximal end and is of a straight or curved shape, and wherein the free surface has an angle of inclination relative to the perpendicular on the panel top surface so that in a joining step the tongue underside of the locking tongue is horizontally slidable on the holding bar of the locking groove until the tongue top side contacts the inside of the upper groove wall, and then the tongue top side is slidable against the inside of the upper groove wall and so that at the end of said joining step the distal end of the tongue top side contacts the inside of the upper groove wall in the region of the panel core as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale